Citation Nr: 1213039	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 2001 and from March 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in September 2010 at which time it was remanded for additional development.  It is now returned to the Board. As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected right and left knee disabilities have been manifested by pain without compensable loss of range of motion; there is no objective evidence of ankylosis; and there is no objective evidence of lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in September 2003 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  

An October 2010 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board notes that this letter was returned to the AMC as undeliverable.  It was re-sent to the Veteran's new address in November 2010.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an October 2010 communication, and the claim was thereafter readjudicated in December 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2010 hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board additionally notes that the September 2010 remand instructed that the Veteran's records from Dr. C and another Dr. C be obtained.  However, the Veteran did not submit the necessary authorization forms (included with the October 2010 notice letter) in order to request the records.  The Board notes that the duty to assist is a two-way street.  If a Veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, the Board finds the RO has substantially complied with the requirements of the earlier remand as the AMC requested the necessary releases and thus the ordered development was as complete as the Veteran allowed.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Throughout the rating period on appeal, a 10 percent disability rating has been assigned for the Veteran's right and left knee disabilities under Diagnostic Code 5014, for osteomalacia, which in turn is rated under the criteria for degenerative arthritis.  Under this diagnostic code provision, the disorder is rated on the basis of limitation of motion under the appropriate criteria for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014 (2011).

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable disability rating.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent disability rating.  A 20 percent disability rating requires that flexion be limited to 30 degrees.  A 30 percent disability rating  requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable disability rating.  A 10 percent disability rating requires that extension be limited to 10 degrees.  A 20 percent disability rating requires that extension be limited to 15 degrees.  A 30 percent disability rating requires that extension be limited to 20 degrees.  A 40 percent disability rating requires that extension be limited to 30 degrees.  A 50 percent disability rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent disability rating may be assigned for slight recurrent subluxation or lateral instability.  When moderate, a 20 percent disability rating may be assigned, and when severe, a 30 percent disability rating  may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a sole 20 percent disability rating when the evidence demonstrates semilunar cartilage (that of the meniscus) which is dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262. The VA Office of General Counsel has stated that 

compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Turning to the evidence of record, in his July 2003 claim, the Veteran asserted that he had severe, chronic pain in his knees.

Private treatment records dated from July 2002 to October 2004 show intermittent complaints of right and left knee pain.  An August 2004 magnetic resonance imaging (MRI) report of the right knee indicates that the Veteran had minimal knee joint effusion not associated with meniscal tears; a possibility of transient synovitis; and an enchondrama.  A July 2008 MRI report of the right knee indicates mild chondromalacia patella with a small amount of effusion and the suggestion of a small fibro-osseous lesion.  A July 2008  MRI report of the left knee indicates femoropatellar degenerative changes with chondromalacia patella with subchondral marrow edema.

VA outpatient treatment record dated from January 2003 to January 2007 show intermittent reports of right and left knee pain.  In September 2003, the Veteran reported knee locking.  Objective examinations in September 2003 and October 2003 showed no effusion, with tenderness; normal range of motion; negative McMurray, negative anterior/posterior drawer testing, and negative varus/valgus testing.  

A VA examination report dated in May 2008 shows that the examiner noted that the Veteran had not received treatment for his knees at VA since January 2005.  The Veteran indicated that his main issue was with climbing stairs.  He had no swelling, locking, or instability.  He had no flare-ups; did not wear his knee braces because they did not help; and only took Tylenol once in a while.  Physical examination revealed that there was no tenderness or swelling; no Baker's cyst; lateral moving patellae, bilaterally, which was minor; flexion to 140 degrees and extension to 0 degrees.  There was no laxity of the lateral or medial collateral ligaments.  He had negative McMurray, negative anterior/posterior drawer, and negative varus/valgus testing.  There was no pain, weakness, or fatigue with repetitive testing.

During his May 2010 hearing, the Veteran testified that he had limitation of motion and pain in his right and left knees.

A VA examination report dated in November 2010 shows that the Veteran reported having pain with stairs, sitting, and driving.  He wore a neoprene knee sleeve.  He  described some occasional locking and popping; no swelling, no catching, and no giving way.  He had negative McMurray, negative anterior/posterior drawer, and negative varus/valgus testing.  There was tenderness to palpitation; no effusion; and a positive patellar grind test.  Gait was normal with no obvious varus/valgus deformity.  The quadricepses were equal with excellent tone and bulk.  He was described as being well-developed and well-nourished with a muscular build.  Range of motion was from 0 to 135 degrees with no pain, fatigue, weakness, or incoordination with repetitive motion.  MRI's done in March 2005 had indicated normal knees.  The July 2008 MRI had shown mild chondromalacia of both knees.  X-rays done in November 2010 were completely normal.

The Veteran's knee disabilities have been rated as 10 percent disabling for arthritis of the knee substantiated by X-ray findings with limitation of motion that is less than compensable under Diagnostic Code 5260 and 5261.  The evidence of record for the period of the appeal shows flexion to no less than 130 degrees and normal extension to 0 degrees, including with repetitive motion and considering painful motion with no additional disability on repetitive motion.  Consequently, a compensable disability rating is not warranted under either Diagnostic Code 5260 or 5261.  The Board additionally notes that the most recent X-rays of the Veteran's knees were completely normal with no indication of arthritis.  The Board has appropriately considered additional functional limitation due to factors such as pain and weakness, but the objective evidence still fails to show a disability picture most nearly approximating the next-higher evaluation for limited motion of the knees.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45 (2011).

The Board has also considered whether any alternate diagnostic code provisions might afford a higher disability rating for the Veteran's disabilities.  However, as ankylosis and impairment of the tibia are not shown, Diagnostic Codes 5256 and 5262 do not apply.  

As noted above, it is also possible to assign a separate disability rating under Diagnostic Code 5257 for instability.  However, the VA examinations specifically found that there was no instability or subluxation of the right knee.  While it was noted that the Veteran sometimes used a brace for the right knee, neither examination found instability that required use of a brace.  There is no competent evidence (clinical findings) of record to the contrary, which is, showing that the Veteran does have knee instability/subluxation.  Additionally, McMurray's tests have been consistently negative.

Alternatively, Diagnostic Code 5258 provides a sole 20 percent disability rating when the evidence demonstrates semilunar cartilage which is dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In this case, there is no indication of dislocated semilunar cartilage and, thus, Diagnostic Code 5258 is not for application.

Further regarding separate ratings, the Board again acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of either knee flexion or extension to a compensable degree.  Thus, assignment of separate disability ratings for limitation of flexion and extension is not for application in this case.

In sum, for the reasons previously discussed, a disability rating in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted.  As the level of severity of his disabilities has remained relatively stable according to the available evidence throughout the appeal, staged ratings are not for application here.

The Board must also determine whether the schedular disability rating is inadequate, thus requiring that the claim be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular disability rating is not inadequate.  A disability rating in excess of that assigned is provided for certain manifestations of the service-connected right and left knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

A disability rating greater than 10 percent for patellofemoral syndrome of the right knee is denied.

A disability rating greater than 10 percent for patellofemoral syndrome of the left knee is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


